Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 1 of 6 PageID #: 1025



                                Sarita Kedia
                                        Law Offices, P.C.

                                 5 East 22nd Street, Suite 7B
                                 New York, New York 10010
                                     www.kedialaw.com
  info@kedialaw.com                                                          Tel: 212.681.0202
                                                                             Fax: 212.898.1273

                                                     February 11, 2019

BY ECF

Honorable Carol B. Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re:     U.S. v. Brettschneider, et al., 18 CR 123 (CBA)

Dear Judge Amon:

        I write to request that Mr. Brettschneider’s bail conditions be modified as discussed herein
and to briefly respond to the government’s January 28, 2019, letter.

        First, as the Court may recall, Mr. Brettschneider is released on a $500,000 bond secured
by his primary residence in North Carolina where he lives with his wife and daughter. We ask that
the home be released in order that Mr. Brettschneider may refinance it to pay his legal fees and
living expenses. As there have been no issues regarding Mr. Brettschneider’s compliance with his
release conditions and risk of flight is not a concern here, the government consents to this
application. Therefore, I am annexing a proposed order releasing the home in order that Mr.
Brettschneider can secure the necessary funds as soon as possible. See Attachment A.

       Second, we have provided the government with a list of questions regarding the wiretap,
which I attach here as well. See Attachment B. The government has informed me that it will supply
the answers this week.

       Finally, the defense has not yet determined what evidence, if any, we will seek to introduce
on defendant’s behalf. Our decision will naturally be based in part on the government’s case. In
response to the government’s letter, however, I note the Second Circuit’s admonishment on the
admissibility of evidence regarding a defendant’s good character. See, e.g., United States v. Han,
230 F.3d 560, 564 (2d Cir. 2000) (holding that trial court erred in excluding character evidence).

                                                     Respectfully yours,
                                                     /s/
                                                     Sarita Kedia

cc:    Government counsel
       (By ECF)
Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 2 of 6 PageID #: 1026




                    ATTACHMENT A
Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 3 of 6 PageID #: 1027



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X

UNITED STATES OF AMERICA
                                                                   ORDER MODIFYING
         -against-                                                 CONDITIONS OF
                                                                   RELEASE AND BOND
SCOTT BRETTSCHNEIDER,

                                   Defendant.                      18 CR 123 (CBA)

-----------------------------------------------------------X

         Upon the application of Sarita Kedia, attorney for the defendant SCOTT

BRETTSCHNEIDER, and with the consent of the government, it is hereby

         ORDERED that the conditions of release on bond for the defendant SCOTT

BRETTSCHNEIDER are modified such that his residence in North Carolina is released as

security on the bond.



Dated:           Brooklyn, New York
                 February _______, 2019




                             ______________________________________
                                     Honorable Carol B. Amon
                                     United States District Judge
Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 4 of 6 PageID #: 1028




                    ATTACHMENT B
Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 5 of 6 PageID #: 1029




                               Sarita Kedia
                                        Law Offices, P.C.

                                   5 East 22nd Street, Suite 7B
                                   New York, New York 10010
                                       www.kedialaw.com
  info@kedialaw.com                                                          Tel: 212.681.0202
                                                                             Fax: 212.614.0202




                                                     February 5, 2019


BY E-MAIL

Lindsay Gerdes
Assistant United States Attorney
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

                      Re:     U.S. v. Brettschneider, et al., 18 CR 123 (CBA)

Dear Ms. Gerdes:

       As you requested, I am following up regarding my questions about the wiretap in the
above-referenced matter, many of which I first raised with you while preparing the motions.

   (1) As I understand it, each call or text that was intercepted has a target product number. On
       the line sheets you provided, however, the target product numbers skip. Please let us
       know. If a number is skipped, is there a call or text that corresponds to the number and, if
       so, why are there no line sheets for such calls and/or texts?

   (2) As we have discussed, there are pen registers, telephone records and cell site records
       referenced in the wiretap applications. I understand that you have contacted the Queens
       DA’s Office to obtain any such records and will provide a copy of them to us. Can you
       please let me know where you are with that request?

   (3) As with the records mentioned above, could you also provide us with any logs that the
       DA’s Office maintained to show when the investigators were monitoring and recording
       the calls pursuant to the eavesdropping warrant. As we have discussed, it appears from
       the line sheets that there were substantial periods of time that the phone was not being
       monitored.
Case 1:18-cr-00123-CBA Document 140 Filed 02/11/19 Page 6 of 6 PageID #: 1030



Lindsay Gerdes
Assistant United States Attorney
February 5, 2019
Page 2


   (4) What was the minimization procedure that was employed?

   (5) What is the difference between the two separate folders of wiretap calls? They seem to
       overlap in terms of time frame, but it appears that certain calls are in one folder and not
       the other and that some are in both.

   (6) The line sheets state that no audio was recorded during certain calls. What is the reason
       for the failure to record?

       Please let me know if you want to discuss any of these issues. Thank you.

                                              Very truly yours,
                                              /s/
                                              Sarita Kedia
